                   Case 2:90-cv-00520-KJM-DB Document 6674 Filed 05/18/20 Page 1 of 9


               1 DONALD SPECTER – 083925                      MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                         JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                    ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                            THOMAS NOLAN – 169692
               3 1917 Fifth Street                            LISA ELLS – 243657
                 Berkeley, California 94710-1916              JENNY S. YELIN – 273601
               4 Telephone: (510) 280-2621                    MICHAEL S. NUNEZ – 280535
                                                              JESSICA WINTER – 294237
               5 CLAUDIA CENTER – 158255                      MARC J. SHINN-KRANTZ – 312968
                 DISABILITY RIGHTS EDUCATION                  CARA E. TRAPANI – 313411
               6 AND DEFENSE FUND, INC.                       ALEXANDER GOURSE – 321631
                 Ed Roberts Campus                            ROSEN BIEN
               7 3075 Adeline Street, Suite 210               GALVAN & GRUNFELD LLP
                 Berkeley, California 94703-2578              101 Mission Street, Sixth Floor
               8 Telephone: (510) 644-2555                    San Francisco, California 94105-1738
                                                              Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                               UNITED STATES DISTRICT COURT
              12                               EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                       Case No. 2:90-CV-00520-KJM-DB
              15                 Plaintiffs,                  NOTICE OF PLATA
                                                              CORRESPONDENCE RE: PLAN FOR
              16          v.                                  COVID-19 MEDICALLY
                                                              VULNERABLE RESPONSIVE TO
              17 GAVIN NEWSOM, et al.,                        COURT’S MAY 15, 2020 REQUEST
              18                 Defendants.                  Judge: Hon. Kimberly J. Mueller
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                        NOTICE OF PLATA CORRESPONDENCE RE: PLAN FOR COVID-19 MEDICALLY VULNERABLE
[3545385.2]                              RESPONSIVE TO COURT’S MAY 15, 2020 REQUEST
                   Case 2:90-cv-00520-KJM-DB Document 6674 Filed 05/18/20 Page 2 of 9


               1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
               2         PLEASE TAKE NOTICE that, in response to this Court’s request at the May 15,
               3 2020 Status Conference, Plaintiffs hereby submit a courtesy copy of correspondence in
               4 Plata, et. al, v. Newsom, et al., Case No. CO1-1351 JST, currently pending in the Northern
               5 District of California.
               6         Attached as Exhibit A is a copy of a May 7, 2020 letter from Plata Plaintiffs’
               7 counsel Alison Hardy to the Plata Receiver and Diana Toche, Undersecretary of Health
               8 Care Services for the California Department of Corrections and Rehabilitation (CDCR). In
               9 the letter, Ms. Hardy requested CDCR and California Correctional Health Care Services
              10 (CCHCS) to develop and implement a plan to identify, evaluate, and safely house
              11 medically vulnerable people at risk of severe illness or death from COVID-19.
              12         Attached as Exhibit B is a copy of a May 15, 2020 email from Samantha Wolff,
              13 counsel for Plata Defendants, setting forth the joint response by CDCR, the Plata
              14 Receiver, and CCHCS to the Plata Plaintiffs’ May 7, 2020 letter.
              15
              16 DATED: May 18, 2020                     Respectfully submitted,
              17                                         ROSEN BIEN GALVAN & GRUNFELD LLP
              18
                                                         By: /s/ Marc J. Shinn-Krantz
              19                                             Marc J. Shinn-Krantz
              20
                                                         Attorneys for Plaintiffs
              21
              22
              23
              24
              25
              26
              27
              28
                                                                1
                       NOTICE OF PLATA CORRESPONDENCE RE: PLAN FOR COVID-19 MEDICALLY VULNERABLE
[3545385.2]                             RESPONSIVE TO COURT’S MAY 15, 2020 REQUEST
Case 2:90-cv-00520-KJM-DB Document 6674 Filed 05/18/20 Page 3 of 9




            EXHIBIT A
        Case 2:90-cv-00520-KJM-DB Document 6674 Filed 05/18/20 Page 4 of 9
                                                                                                             Director:
                                               PRISON LAW OFFICE                                             Donald Specter
                                         General Delivery, San Quentin, CA 94964
                                       Telephone (510) 280-2621  Fax (510) 280-2704                         Managing Attorney:
                                                                                                             Sara Norman
                                                    www.prisonlaw.com
                                                                                                             Staff Attorneys:
                                                                                                             Rana Anabtawi
                                                                                                             Patrick Booth
                                                                                                             Steven Fama
                                                                                                             Alison Hardy
May 7, 2020                                                                                                  Sophie Hart
                                                                                                             Corene Kendrick
                                                                                                             Rita Lomio
Clark Kelso, Receiver                                                                                        Margot Mendelson
Diana Toche, Undersecretary, Health Care Services

Dear folks,

        As stated during this week’s Case Management Conference, we remain concerned that
CDCR and CCHCS have not taken sufficient steps to protect people who are at risk of severe
illness or death from COVID-19. This concern has become even more pressing in light of the
deaths in the last 48 hours of three CIM patients who were medically vulnerable to COVID-19.

      According to the Centers for Disease Control and Prevention (CDC), certain individuals,
because of their age or underlying medical condition, are at a higher risk for severe illness from
COVID-19. This includes:
   - People 65 years and older
   - People with the following underlying medical conditions, particularly if not well
      controlled:
          o Chronic lung disease
          o Moderate to severe asthma
          o Serious heart conditions
          o Diabetes
          o Chronic kidney disease undergoing dialysis
          o Liver disease
   - People who are immunocompromised (for example, because of cancer treatment, smoking,
      bone marrow or organ transplantation, immune deficiencies, poorly controlled HIV or
      AIDS, or prolonged use of immune-weakening medications)
   - People with severe obesity (BMI of 40 or higher)

       As we understand it, Defendants have no plan to offer specific protections to these
individuals. The COVID Plan that Defendants filed in Coleman on April 16 stated that
defendants have “no plans to target specific portions of the population, such as . . . high risk
inmates, for special movement or housing.” (Coleman v. Newsom, ECF No. 6616 at 9).


                                                   Board of Directors
              Penelope Cooper, President  Michele WalkinHawk, Vice President • Marshall Krause, Treasurer
                         Harlan Grossman • Christiane Hipps  Margaret Johns • Cesar Lagleva
                            Laura Magnani  Michael Marcum  Ruth Morgan  Seth Morris
        Case 2:90-cv-00520-KJM-DB Document 6674 Filed 05/18/20 Page 5 of 9
May 7, 2020
Page 2

       Plaintiffs believe such a plan is essential and have requested one repeatedly for the
last month. Our requests have been ignored. On April 7, Don Specter wrote to Secretary
Ralph Diaz and the Receiver proposing that “the parties agree initially to a plan to reach our
shared goal of protecting those most vulnerable to infection and serious illness.” 4/7/20 Email
from Don Specter to Ralph Diaz and Clark Kelso. The following day, Secretary Diaz advised Mr.
Specter that because Plaintiffs planned to file an emergency motion, he would be communicating
only through his Chief Counsel (Jennifer Neill). 4/8/20 Email from Ralph Diaz to Don Specter.
Mr. Specter responded that he looked forward to hearing from Ms. Neill. 4/8/20 Email from Mr.
Specter to Secretary Diaz. Plaintiffs have not received a substantive response to these concerns
since then.

       Plaintiffs requested a plan to safely house the medically vulnerable in our two emergency
motions. ECF Nos. 3219 at 27, 3219-6 at 2-3, 3266 at 9, 3266-4 at 2. In response to the first
motion, Defendants maintained that they were taking numerous measures to combat COVID-19.
ECF No. 3235 at 18-24. None of the measures listed addressed Plaintiffs’ request for a housing
plan. In response to the second motion, Defendants again cited a list of measures undertaken and,
again, none addressed the requested housing plan. ECF No. 3277 at 12-15.

       Plaintiffs also raised this issue in our CMC statement. ECF No. 3294 at 3-4. Citing
CCHCS’s April 3 COVID-19: Interim Guidance for Health Care and Public Health Providers,
Plaintiffs urged Defendants to develop a plan, noting that the Receiver has advised Defendants
they may place vulnerable people in special housing:

      During the COVID-19 pandemic, CCHCS institutions may implement additional
      measures to protect vulnerable patients who are at increased risk for severe COVID-
      19 disease (e.g., single-cell or protected housing area, limited movement, separate
      dining and yard time, and telemedicine services). Patients in protective shelter in
      place should be educated regarding their risk and how to protect themselves, early
      symptom recognition and request for medical attention, and the availability of
      testing for COVID-19.

See April 3 Guidance at 18 (ECF 3274-6 at 19). Defendants have offered no plans for any such
measures.

       This issue is not academic. Since April 16, four people have died of COVID-19. All
four of those people were included on a list of medically vulnerable people that CDCR and
CCHCS compiled at Plaintiffs’ request and delivered on April 8. All four lived on D yard at
CIM, in dormitories. There are thousands more medically vulnerable people housed in dorms
throughout the state. Many more will likely die if they are not moved out of dangerous
congregate living settings.
        Case 2:90-cv-00520-KJM-DB Document 6674 Filed 05/18/20 Page 6 of 9
May 7, 2020
Page 3

      As the Court suggested yesterday afternoon, we write once again to request that
Defendants, in consultation with CCHCS, develop and implement a plan to safely housed
medically vulnerable people. This should include:

      1. The identification of people who, because of their age or medical condition, are at
         higher risk for severe illness if they contract COVID-19. We understand CCHCS has
         already completed this step: on March 30, CCHCS identified all people in custody with
         at least one of the risk factors listed above. See ECF 3249 ¶ 3 & Exh. B.

      2. Beginning with those housed in congregate living spaces (dormitories, tents, gyms),
         medical staff should evaluate whether these individuals are housed appropriately,
         taking into account the severity of their conditions and medical needs. We believe this
         could be done by medical staff at the particular institution where the person is housed,
         but that CCHCS should issue guidance for this process.

      3. A process by which CDCR re-houses those identified by medical staff as requiring
         safer housing.

      We look forward to your prompt response.


                                                      Sincerely,

                                                               /s/Alison Hardy

                                                      Alison

cc:   Samantha Wolff
      Paul Mello
      Nasstaran Tara Ruhparwar
      Damon McClain
      Roscoe Barrow
      Bryant Scoffield
      Carrie Stafford
      Michael W. Bien
      Matthew Lopes
Case 2:90-cv-00520-KJM-DB Document 6674 Filed 05/18/20 Page 7 of 9




            EXHIBIT B
               Case 2:90-cv-00520-KJM-DB Document 6674 Filed 05/18/20 Page 8 of 9


------------
From:
Sent:
                                  Marc Shinn-Krantz
                                  Monday, May 18, 2020 9:21 AM
To:                               Greg Gonzalez
Subject:                          Plata - Response to May 7 Letter


From: Samantha Wolff [mailto                              ]
Sent: Friday, May 15, 2020 4:
To: Alison Hardy ~                       ); Sophie Hart; Steven Fama; Don Specter
Cc: Kelso, Clark@~                       arratt, Steven@CDCR; Barrow, Roscoe@CDCR
Cullen, Vincent@CDCR; Kirkland, Richard@CDCR; Neill, Jennifer@CDCR; Stafford, Carrie
                           ); Scofield, Bryant; Paul B. Mello; Damon McClain; Nasstaran
    ~e . a - esponse o May 7 Letter



Dear Alison,




We have conferred with our client and with representatives from CCHCS and the Receiver' s office. The
following is their joint response to your questions:




We write in response to your May 7, 2020 letter, in which you request that Defendants develop and
implement a plan to "safely house[] medica lly vulnerable people" in consu ltation with CCHCS . You indicate
that the plan should include the following:




                       1. The identification of people who, because of their age or medical
                       condition, are at higher risk for severe illness if they contract COVID-19;

                       2. Beginning with those housed in congregate living spaces
                       (dormitories, tents, gyms), medical staff shou ld evaluate whether these
                       individuals are housed appropriately, taking into account the severity of
                       their conditions and medical needs; and
                       3. A process by which CDCR re-houses those identified by medical staff
                       as requiring safer housing.

In response to question 1, as your letter indicates, CCHCS has already identified inmates with at least one risk
factor for severe ill ness if they contract the disease.

Regarding question 2, having identified those at higher risk for potentially more serious disease if infected by
the virus, CCHCS does not believe that wholesale, additional analysis on an individual basis is necessary with
respect to the risks associated w ith COVID-19 . Medical staff already have policies and procedures in place for

                                                           1
             Case 2:90-cv-00520-KJM-DB Document 6674 Filed 05/18/20 Page 9 of 9
assessing whether medically high‐risk inmates are housed in an environment that is conducive to the receipt
of ongoing, adequate treatment. If medical staff determine that any high risk patient who has been moved
into “non‐standard” housing (e.g., gyms or tents) cannot be treated adequately in their current placement for
any reason, whether associated with COVID‐19 or not, then alternative placement for that patient may be
appropriate.

Finally, in response to question 3, from a public health standpoint, CCHCS believes that at this point in the
COVID‐19 outbreak in California, mass movement of large numbers of high‐risk inmates between institutions
without outbreaks is ill‐advised and potentially dangerous. Since the virus can be transmitted by
asymptomatic individuals—and CCHCS’s own data shows that as many as 50% of those testing positive are
asymptomatic—movement itself carries significant risk of spreading transmission of the disease between
institutions. Those institutions that develop outbreaks require rapid, aggressive outbreak investigation,
including contact tracing and mass testing, while simultaneously housing uninfected high‐risk individuals
separate from the possibly infected and the infected populations as an appropriate initial response. This initial
response utilizes the well‐accepted public health concepts of sheltering‐in‐place within the institution,
quarantine and isolation. Currently, there are four institutions with active outbreaks: CIM, LAC, CMC and
CIW. In a situation like that now found at CIM, however, where the virus is present throughout the housing
units, the risk of transporting high risk inmates who test negative to institutions where there are no outbreaks
may be less than keeping them at the “home” institution. CDCR will work with CCHCS to facilitate the safe
transfer of high risk inmates if deemed appropriate by CCHCS. To the extent such moves would impact
Coleman class members, CDCR will consult with the Office of the Special Master.




 Samantha Wolff
 Partner
 Hanson Bridgett LLP




                                                                                                                    @ HansonBridg:ett
 Click on the below link to access information on COVID-19




This communication, including any attachments, is confidential and may be protected by privilege. If you are not the intended recipient, any
use, dissemination, distribution, or copying of this communication is strictly prohibited. If you have received this communication in error, please
immediately notify the sender by telephone or email, and permanently delete all copies, electronic or other, you may have.

The foregoing applies even if this notice is embedded in a message that is forwarded or attached.




                                                                         2
